ON REHEARING.
ANDERSON, J.
It is insisted by counsel for defendant, that this case should have been reversed because the. trial couit erred in permitting the state to interrogate the defendant, -while upon, the .stand as a witness in his own behalf, in reference to shooting the *18father of tlie man whom he was being tried for killing, upon the idea that it was violative of his constitutional right to require him to give evidence as to another offense, arid, tints give evidence which would incriminate him upon a trial for said other offense. It is true that a defendant cannot be compelled to give evidence against himself; but, when he avails himself of the right to testify as a witness in his own behalf, he waives the constitutional protection as to all facts relevant to the issues involved and may be fully cross-examined.—Clark v. State 87 Ala. 71, 6 South. 368; Cotton v. State, 87 Ala. 103, 6 South. 372. It is true he could not be questioned concerning an offense so disassociated with tin one involved as not to form a part of the res gestae; but he can be examined as to all matters relevant to the one at bar, although his answer might incriminate him in an oilier prosecution. The questions complained of in the case at bar elicited evidence that was competent. It was a part of the res gestae, and the state had the right to ask about the killing of the father, although he could be separately prosecuted for killing him.
The Alabama cases cited by counsel (Davis' Case, 131 Ala. 16, 31 South. 569; Cooper v. State, 86 Ala. 610, 6 South. 110, 4 L. R. A. 766, 11 Am. St. Rep. 84; Potter v. State, 92 Ala. 37, 9 South. 402;. Chastang v. State, 83 Ala. 29, 3 South. 304) have no application to this question, as they relate to the acts of the accused not on his cross-examination as a witness. Most of them hold that the state cannot prove that the defendant declined to make tracks for comparison. Nor is the case of Boyd v. United States, 116 U. S. 616, 6 Sup. Ct. 524, 29 L. Ed. 746, an authority in favor of defendant’s contention. There i-lie court held that a defendant could not be forced to produce documents that would incriminate him. The right to cross-examine was not involved. In the case at bar the killing of the father was almost contemporaneous with the killing of the son, and was so closely associated with it as to render it a part of the res gestae, and when the defendant took the stand as a witness the state had the right to question him as to *19any fact that was relevant, regardless of the consequences to him.—Seams v. State, 84 Ala. 410, 4 South. 521.
The application for rehearing is overruled.